PROB 12C        Case 5:18-cr-00287-GTS Document 2 Filed 12/19/18 Page 1 of 2
(7/93)

                                    United States District Court
                                              for the
                                   Northern District of New York
                  Petition for Warrant or Summons for Offender Under Supervision

  Name of Offender: James Scott Amidon                                  Case Number: 5:18CR00287-001
 Name of Sentencing Judicial Officer:     Honorable James S. Moody, Jr. U.S. District Judge, MDFL
                                          Jurisdiction transferred on August 28, 2018. Assigned to
                                          Honorable Glenn T. Suddaby, Chief U.S. District Judge,
                                          NDNY
 Date of Original Sentence:     May 29, 2013
 Original Offense:      Conspiracy to Possess with Intent to Distribute 50 Grams or More of
                        Methamphetamine, 21 U.S.C. §§ 841(a)(1) and (b)1)(A)(viii) and 846
 Original Sentence:     100 months imprisonment, five years supervised release
 Type of Supervision:      Supervised Release      Date Supervision Commenced:         11/3/2017
 Asst. U.S. Attorney:      Matthew Jackson         Defense Attorney:      Angelo M. Ferlita
                           (MDFL)


                                     PETITIONING THE COURT

 [X]       To issue a warrant
 [ ]       To issue a summons

 The probation officer believes that the offender has violated the following condition(s) of supervision:
 Violation Number       Nature of Noncompliance
            1           General Condition #2: The defendant shall not commit another federal,
                        state or local crime:

                        On December 18, 2018, the defendant was arrested by the New York State
                        Police and charged with Driving While Intoxicated, a Class A misdemeanor and
                        Aggravated Unlicensed Operation of a Motor Vehicle, a class E felony. (Grade
                        B violation) This information is based on New York State Police report.
            2           Special Condition #7: the defendant shall refrain from the excessive use of
                        alcohol and shall not purchase, possess, use, distribute, or administer any
                        controlled substance or any paraphernalia related to any controlled
                        substances, except as prescribed by a physician:

                        On November 30, 2018, the offender tested positive for MDMA and cocaine.
                        The defendant admits to the use of MDMA. Alere Toxicology records verify
                        the use of MDMA and cocaine(Grade C violation) This information is base on
                        the defendant’s admission and a laboratory report.
              Case 5:18-cr-00287-GTS Document 2 Filed 12/19/18 Page 2 of 2
   Prob 12C                              -2-           Petition for Warrant or Summons
                                                         for Offender Under Supervision
   Name of Offender: James Scott Amidon                                   Case Number: 8:12CR00410

 U.S. Probation Officer Recommendation:

         The term of supervision should be:

                [X]    Revoked
                [ ]    Extended for year(s), for a total term of years.

 [ ]     The conditions of supervision should be modified as follows:




                               I declare under penalty of perjury that the foregoing is true and correct.
                                                      Executed                December 19, 2018
                      on:
 Approved by:                                                   by:




THE COURT ORDERS

[ ]    No Action
[ ]    The Issuance of a Summons
[ ]    Other
[X ]   The Issuance of a Warrant. This petition and all documents attached hereto are SEALED until
       such time as the warrant generated by this petition is returned executed.

       The District Court Clerk's Office is hereby ORDERED NOT to serve a copy of this petition or
       any of the attached documents upon anyone EXCEPT that a copy is to be served upon law
       enforcement personnel. Copies shall be served upon the unsealing of the petition.




                                                                      Signature of Judicial Officer
                                                                      December 19, 2018
                                                                      Date
